Citation Nr: 1222713	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-23 561	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cervical disc herniation at C5 and C6-C7 with right radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran was a member of the Army National Guard, with a period of active duty for training from March 1982 to June 1982.  He was called to active duty with the United States Army from August 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a cervical spine disability.

The Veteran had perfected appeals on a number of other issues addressed in the October 2007 decision.  However, in May 2011 correspondence to the RO, the Veteran stated he wished to withdraw all current appeals except for that regarding the cervical spine.  Moreover, the Veteran had objected to a September 2010 finding of incompetence; he reported that he had filed a notice of disagreement with that decision.  However, no statement of the case was issued; it appears he settled any disagreement with the RO, as he requested that his wife be named his fiduciary and arranged to continue his firearm ownership with local law enforcement.

The issue of service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD) medication was been raised by the Veteran, but was not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.	The Veteran served on active duty from August 2005 to November 2006. 

2.	On June 13, 2012, the Board received notification through the Social Security Administration that the appellant died in June 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


